Case 1:18-cv-00681-RJL Document 71-4 Filed 07/23/19 Page 1 of 9

Exhibit 4
Case 1:18-cv-00681-RJL Document 71-4 Filed 07/23/19 Page 2 of 9

PLAINTIFF’S FIRST SET OF INTERROGATORIES

INTERROGATORY NO. 1:

Identify all members of the America First Media (AFM) team, including legal names,
aliases, e-mail addresses, phone numbers, home addresses, and Social Media Handles,
and identify every such member who is responsible for publishing content attributed to
AEM, including but not limited to any Social Media accounts, such as @americafirstmg
on Twitter and @AmericansFirstRadio on Facebook, AFM’s You Tube channel
(https://www. youtube.com/channel/UCCkglTOsl-yF GeOBgSSkCbw/featured), and AFM
Websites (e.g. https://af-mg.com/ or https://www.americafirstmg.com/).

ANSWER: Matt Couch, Bill Pierce and Josh Flippo are the only individuals who have
publicly spoken out regarding the Seth Rich case. All other members are irrelevant
regarding this issue. In addition, we do not know the true identities of many of these
individuals. Many of whom live out of state and we have never met on a personal basis.
For the safety and security of all involved, addresses will not be provided.

INTERROGATORY NO. 2:

Provide an accounting of AFM’s finances from May 23, 2017, including but not limited
to (a) a breakdown of all receipts by amount, date, source, and the bank account into
which such funds have been deposited and (b) a breakdown of all expenditures by
amount, date, and purpose. For each bank account identified, provide the name of the
institution and the authorized signatories to the accounts.

ANSWER: AFM is essentially a moniker consisting of former LEO's, investigative
journalists, former intel and private investigators from across the country. There are no
"AFM finances". All finances are of a private and personal nature and will not be
provided here. Furthermore, these finances are completely irrelevant to a defamation suit.

INTERROGATORY NO. 3:

Describe AFM’s corporate status, including: whether AFM is registered as a corporation
and, if so, when and where it has been registered; the type of corporation AFM is;
whether, and if so when, AFM has filed tax returns.

ANSWER: America First Media is nothing more than a moniker. We filed an LLC
almost two years ago, never used it, never publicized it. No EIN or Bank Accounts were
ever established, and it was never used.
Case 1:18-cv-00681-RJL Document 71-4 Filed 07/23/19 Page 3 of 9

PLAINTIFF’S FIRST SET OF INTERROGATORIES
MATHEW COUCH

INTERROGATORY NO. 1:

Describe in detail all Communications You have had with Butowsky, including but not
limited to: when each such Communication occurred; if in person, where each such
Communication occurred; if not in person, by what methods each such Communication
occurred; how and by whom each such Communication was initiated; and what was said
by whom during each such Communication. For avoidance of doubt, Your answer to this
interrogatory shall include details with respect to: the first conversation You had with Mr.
Butowsky; any Communications You had with Mr. Butowsky prior to the August 15,
2017 Periscope as described in the Complaint in paragraphs 39143; discussions related
to the publication and/or retraction of The Washington Times article as described in the
Complaint in paragraphs 70[175; conversations about the letter Mr. Rich sent to You
personally (“Mr. Rich’s Letter’’) that you read aloud during a January 17, 2018 Periscope
(as described in the Complaint in paragraph 69), and during which You stated “that was
Ed trying to call”; and any meeting(s) You attended at Defendant Butowsky’s residence
in Texas at which Thomas Shoenberger, Manuel Chavez, and perhaps others were present.

ANSWER:_ Any communications with Ed Butowsky that aren't related to Aaron Rich
are irrelevant in a defamation suit. I first spoke to Ed in August of 2017, that was my first
time ever speaking to him. He informed me that he had discussions with Mary & Joel
Rich and they informed him that they "knew" what Seth and Aaron did. I have never
had any communications with anyone at The Washington Times. I do not recall my
conversations with Ed regarding the letter that Aaron Rich sent. It's been almost two
years, and would have been over the phone.

I attended one meeting in September of 2017 at Ed Butowsky's house in Plano, Texas. I
took Josh Flippo on my team as I did not trust Butowsky and still do not. I did not know
Thomas's last name until the third party subpoena's were issued. I knew Manny as
Defango and had heard of him from his online postings. I did not know either of these
two until the meeting at Ed's home. We went to Ed's home because he said he had
information on Seth Rich that we wanted to gather for our team. We left the meeting
disappointed and felt like we were the most educated guys in the room on the case. The
only other name that I recall was Malia Zimmerman from Fox News. There were others,
but J don't recall their names.

INTERROGATORY NO. 2:

Identify and describe in detail all evidence on which You relied to support any and all
Statements attributed to You in the Complaint, including that Mr. Rich was involved in
the theft of DNC emails and the transmittal of said emails to WikiLeaks in exchange for
money, and provide all details regarding the attempts, if any, You took to examine or
independently confirm the veracity of such evidence.
Case 1:18-cv-00681-RJL Document 71-4 Filed 07/23/19 Page 4 of 9

ANSWER _ All information reported on Aaron Rich, Wikileaks, Money, and Emails
came from defendant Butowsky. Ed was a Brietbart and Fox News contributor and at the
time we found him to be highly credible.

INTERROGATORY NO. 3:

Explain whether, and if so when and why, You began to doubt the evidence described in
the foregoing Interrogatory. Your answer to this Interrogatory shall address any
information provided to You by Butowsky and shall specifically address whether and
how You took into account Butowsky’s role in the publication of the now-retracted May
17, 2017 Fox News article about Seth Rich and the now-retracted article in The
Washington Times as described in the Complaint in paragraphs 70(175.

ANSWER: We do not doubt that Aaron Rich was involved in some way, otherwise you
wouldn't be suing us. We find it hard to believe that Former White House Counsel would
take this case pro bono. We do however question the motives of Defendant Butowsky in
this investigation. Furthermore we have removed all mentions of Aaron Rich, Mary Rich,
and Joel Rich from our websites and all social media platforms. I do not deny saying
what I said, and am not disputing any of it. I never even talked to Butowsky until August
of 2017, so your question is uninformed.

INTERROGATORY NO. 4:

Identify and describe in detail all evidence of which You are or have been aware that
contradicted and/or discredited the Statements attributed to You in the Complaint, and
provide details regarding the attempts, if any, You took to examine such evidence. Your
answer to this interrogatory shall specifically address whether and how You considered:
Mr. Rich’s Letter denying the Statements; Mr. Rich’s decision to file a lawsuit contesting
the truth of Your Statements; various retractions of statements similar to Your Statements
including but not limited to those by The Washington Times, InfoWars, and Jerome Corsi;
the conclusions of the Intelligence Community regarding Russia’s responsibility for the
theft and hack of DNC emails; and the finding by Special Counsel Robert Mueller that
WikiLeaks and Julian Assange “implied falsely” that Mr. Rich’s brother, Seth, had been
the “source of the stolen DNC emails.”

ANSWER: Mr. Assange hasn't been wrong in 12 years. Having friends in the
government, J am not a fan of Mr. Assanges way of releasing information and
endangering American lives. However, facts are facts, he's never been wrong in anything
that Wikileaks has put out, ever. I have not been privy to information given to the Special
Counsel, and neither have you. So how could I elaborate or speak on that matter? I do
know that individuals like Bill Benney in the NSA for 30 years, Adam Carter, and
countless other forensics experts that we will call to the stand, will dispute the Mueller
investigations.
Case 1:18-cv-00681-RJL Document 71-4 Filed 07/23/19 Page 5 of 9

INTERROGATORY NO. 5:

State whether You continue to believe, and if so the basis for Your belief, that Plaintiff
Aaron Rich 1) was involved in the theft of the DNC emails and 2) transmitted said emails
to WikiLeaks in exchange for money from WikiLeaks.

ANSWER; Yes. Let me explain why. Everyone that we have attempted to interview in
regards to Seth's murder, has told us that they were told not to talk by Aaron Rich. That
leaves a very big hole and question mark in this investigation. We hope that the
honorable Attorney General William Barr will assign a special prosecutor to look into
this matter.

INTERROGATORY NO. 6:

Quantify and explain viewing metrics for all Your Statements on Social Media from the
date of original publication through today, including reach, count, page visits, posts,
shares, time spent, and impressions.

ANSWER: I have tweeted over 200,000 times. I have almost 200,000 followers on
Twitter alone. I have no idea how to get that information. I'm sure you can subpoena
Twitter and they will likely oblige you.
Case 1:18-cv-00681-RJL Document 71-4 Filed 07/23/19 Page 6 of 9

REPLY FOR REQUESTED DOCUMENTS FROM
MATHEW COUCH

PRODUCTION NO.1

To the best of our recollection, the only individuals we have had communications
with are Cassandra Fairbanks, and The Gateway Pundit.

The communications with Cassandra Fairbanks was in person and in the form ofa
conversation during dinner at a meeting in March of 2018. At which time Ms. Fairbanks
informed our team that she had met with Julian Assange at the Ecuadorian embassy in the
UK. Ms. Fairbanks informed us that Mr. Assange told her that he paid Seth Rich and
Aaron Rich for information. Mr. Assange's exact words according to Ms. Fairbanks, yes,
I paid the boys". Ms. Fairbanks also informed us at the time that Mr. Assange pulled her
aside into a private stairwell where recording devices were not present and stated "if I
were to buy something on eBay, could I have it shipped here to the embassy. To which
Ms. Fairbanks replied, "sure you could". Mr. Assange reiterated his point and stated,
"I'm not saying that's how it happened - but I could do that - right?

The communications with the Gateway Pundit is nothing more than a phone
interview which can be found on their website.

PRODUCTION NO. 2

This request is vague and ambiguous and thusly we are unable to give an adequate
response. If this is referring to investigative notes, we have none. Everything
reverencing the investigation has at one time been posted in articles or tweets.

PRODUCTION NO. 3

There are literally hundreds of individual tweets and articles referencing Seth
Rich that have been posted to our website and social media and are readily available
publicly. Retrieving and printing all of these would be a relative technical impossibility.
All documents and articles are on line however to be viewed at your leisure. All articles
referencing Aaron Rich have been removed as per your request.

PRODUCTION NO. 4

In regards to phone records since January 1, 2016. We did not begin actively
working on the Seth Rich case until at least August of 2016. Furthermore, personal
phone records are in no was related to a public defamation suit.

PRODUCTION NO. 5

In regards to "steps we have taken to preserve documents" - this request is vague
and ambiguous. We have no documents concerning steps we have taken to preserve
other documents. This request makes little if any sense,
Case 1:18-cv-00681-RJL Document 71-4 Filed 07/23/19 Page 7 of 9

PRODUCTION NO. 6
There is no documentation in existence regarding this request.
Case 1:18-cv-00681-RJL Document 71-4 Filed 07/23/19 Page 8 of 9

REPLY FOR REQUESTED DOCUMENTS FROM
AMERICA FIRST MEDIA (AFM)

PRODUCTION NO.1

To the best of our recollection, the only individuals we have had communications
with are Cassandra Fairbanks, and The Gateway Pundit.

The communications with Cassandra Fairbanks was in person and in the form of a
conversation during dinner at a meeting in March of 2018. At which time Ms. Fairbanks
informed our team that she had met with Julian Assange at the Ecuadorian embassy in the
UK. Ms. Fairbanks informed us that Mr. Assange told her that he paid Seth Rich and
Aaron Rich for information. Mr. Assange's exact words according to Ms. Fairbanks, yes,
I paid the boys". Ms. Fairbanks also informed us at the time that Mr. Assange pulled her
aside into a private stairwell where recording devices were not present and stated "if I
were to buy something on eBay, could I have it shipped here to the embassy. To which
Ms. Fairbanks replied, "sure you could". Mr. Assange reiterated his point and stated,
"I'm not saying that's how it happened - but I could do that - right?

The communications with the Gateway Pundit is nothing more than a phone
interview which can be found on their website.

PRODUCTION NO. 2

This request is vague and ambiguous and thusly we are unable to give an adequate
response. If this is referring to investigative notes, we have none. Everything
reverencing the investigation has at one time been posted in articles or tweets.

PRODUCTION NO. 3

There are literally hundreds of individual tweets and articles referencing Seth
Rich that have been posted to our website and social media and are readily available
publicly. Retrieving and printing all of these would be a relative technical impossibility.
All documents and articles are on line however to be viewed at your leisure. All articles
referencing Aaron Rich have been removed as per your request.

PRODUCTION NO. 4
Our fundraising efforts are in no way relevant to a civil defamation suit. Our
teespring merchandise is in no way related to a civil defamation suit.

PRODUCTION NO. 5

AFM is essentially just a moniker and consists of a group of investigative
journalists, former LEO's, private investigators and former intel agents. We filed an LLC
almost two years ago, never uscd it, never publicized it. No EIN or Bank Accounts were
ever established, and it was never used.
Case 1:18-cv-00681-RJL Document 71-4 Filed 07/23/19 Page 9 of 9

PRODUCTION NO. 6

In regards to "steps we have taken to preserve documents" - this request is vague
and ambiguous. We have no documents concerning steps we have taken to preserve
other documents. This request makes little if any sense.
